Case 19-13685 Doc 5 Fi|ec| 03/20/19 Page 1 of2

Fi|l in this information to identify your case:

Linda

Flrst Name

Debtor 1

 

Debtor 2
(Spouse_ if tiling) First Name Middie Name Lasi Name

MARYLAND

 

United States Bankruptcy Court for the: District of

Case number
(lf known)

 

   

 

Official Form 108
Statement of |ntention for lndividuals Fi|ing Under Chapter 7 ms

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must tile this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
lf two married people are filing together in a joint case, both are equally responsible for supplying correct information

Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this fonn. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who I-lave Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Oflicial Form 106D), fill in the
information below.

 

 

 

 

ldentify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Cred“°"$ USurrender the property. . \|0
name:
rci-Retain the property and redeem it. es
Des ' t' of
pmp:n:y'on ftl-Retain the property and enter into a
Rea#irmation Agreement.

securing debt:
H;l_Retain the property and [explain]:

 

CredifOr`S m Surrender the property. NO
name:
m Retain the property and redeem it. Yes
Descri tion of
prope:y m Retain the_property and enter into a
Reamrmatlon Agreement.

securing debt:
m Retain the property and [explain]:

 

 

 

 

 

 

Credit_°"$ m Surrender the property_ No
name: _ in Retain the property and redeem it. es
E;;::?;|On of m Retain the'property and enter into a
Securing debt Reaffirmatlon Agreement.
m Retain the property and [explain]:

:;’:;°FS in Surrender the property. No

'_ _ m Retain the property and redeem it. es
E;;:r:$on of m Retain the_property and enter into a

Reafl‘irmatlon Agreement.

securing debt:
m Retain the property and [explain]:

 

Ofiicial Form 108 Statement of lntention for Individuals Fi|ing Under Chapter 7 page 1

 

 

Case 19-13685 Doc 5 Fi|ec| 03/20/19 Page 2 of 2

Lmda D Hart Case number (llknown)
First Name Middle Name Last Name

Debtor 1

List ¥our Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. ¥ou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wi|l the lease be assumed?

Lessor’s name: [E]"No
Yes

Description of leased m

property:

Lessor’s name: H;TNO

Description of leased U¥es

property:

Lessor’s name: UNO

Description of leased mYeS

pmpve

Lessor’s name: § NO
EYes

Description of leased

property:

Lessor’s name: D"No
UYes

Description of leased

property:

Lessor’s name: 55 No

Description of leased

property:
Lessor's name: 540
l_E_..""Yes

Description of leased
property:

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

.\

 

 

*§gnature of Dethr 1 Signature of Debtor 2
Date Date
MM/ DD / YYYY MM/ DD/ YYYY

Ofiicial Form 108 Statement of lntention for |ndividua|s Filing Under Chapter 7 page 2

 

 

